Citation Nr: 1017499	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed as due to herbicide exposure, to include 
whether new and material evidence has been received to reopen 
a previously denied claim.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to herbicide exposure or 
secondary to type 2 diabetes mellitus, to include whether new 
and material evidence has been received to reopen a 
previously denied claim.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure or as 
secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for retinopathy, to 
include as secondary to type 2 diabetes mellitus.

5.  Entitlement to service connection for anemia, to include 
as secondary to type 2 diabetes mellitus.

6.  Entitlement to service connection for a kidney disorder, 
to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the RO's August 2005 rating decision 
reopened the Veteran's previously-denied claims of service 
connection for a cardiovascular disorder and type 2 diabetes 
mellitus.  The RO proceeded to deny the claims on the merits.  
Regardless of the RO's action reopening the claims, the Board 
is first required to determine whether the Veteran has 
submitted new and material evidence before evaluating the 
merits of those claims.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001); see Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (without the submission of new and material 
evidence, the Board does not have jurisdiction to review the 
claim in its entirety, and its analysis must end).  
Accordingly, the Board has characterized the issues 
accordingly on the title page.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in July 2009.  A transcript 
of the hearing has been associated with the claims file.  
During the Board hearing, the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

After the RO's last adjudication in an April 2008 
Supplemental Statement of the Case (SOC), the Veteran in 
August 2008 submitted additional evidence in support of his 
claim.  The Veteran did not include a waiver of initial RO 
jurisdiction.  A remand is not required, however, and the 
Board can proceed with appellate review.  The new evidence 
consists of post-service treatment records, which are, 
essentially, redundant of post-service treatment records 
previously associated with the claims file.  Moreover, the 
central issue on appeal concerns whether the Veteran was 
exposed to an herbicide during his active service.  The new 
evidence does not relate to this issue.  Therefore, it is not 
pertinent.  In other words, the new evidence added since the 
prior RO adjudication is duplicative of evidence previously 
considered by the RO, and it is not relevant.  Consequently, 
it is not necessary to remand the matters on appeal to the 
RO.  38 C.F.R. § 20.1304 (2009).

The issue of entitlement to a total disability rating based 
on individual unemployability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Board does not have jurisdiction 
over the issue, which must be referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of service 
connection for type 2 diabetes mellitus and a cardiovascular 
disorder in a June 1989 rating decision; he was notified in 
writing of this decision, but he did not submit a Notice of 
Disagreement (NOD).  

2.  Evidence received since June 1989 includes relevant 
official service department records that existed and had not 
been associated with the claims file in June 1989.  

3.  The Veteran is not shown to have been exposed to Agent 
Orange during his active service, including during service in 
the Republic of Korea (South Korea) from October 1966 to 
November 1967.

4.  The Veteran is not shown to have manifested complaints or 
findings of type 2 diabetes mellitus or peripheral neuropathy 
in service or for many years thereafter.  

5.  Coronary artery disease (to include status post coronary 
artery bypass graft), peripheral neuropathy, retinopathy, 
anemia, and proteinuria are not shown by competent medical 
evidence to be related to the Veteran's service or to be 
secondary to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The June 1989 RO rating decision denying service 
connection for claimed type 2 diabetes mellitus and a 
cardiovascular disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The criteria for reconsideration of the previously denied 
claims of service connection for claimed type 2 diabetes 
mellitus and a cardiovascular disorder on a de novo basis are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2009).  

3.  Diabetes mellitus was not incurred in, or aggravated by, 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 33.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

4.  A cardiovascular disorder was not incurred in, or 
aggravated by, active service and is not proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

5.  Peripheral neuropathy was not incurred in, or aggravated 
by, active service and may not be presumed to have been so 
incurred, and is not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

6.  Retinopathy was not incurred in, or aggravated by, active 
service and is not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

7.  Anemia was not incurred in, or aggravated by, active 
service and is not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

8.  A kidney disorder was not incurred in, or aggravated by, 
active service and is not proximately due to, or the result 
of, a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided herein below has been 
accomplished.  

Specific to the Veteran's petition to reopen his previously 
denied claims of service connection for type 2 diabetes 
mellitus and a cardiovascular disorder, a veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the 
Board's present action finds that the matter must be 
reconsidered.  Therefore, no further notification or 
assistance is required with regard to that aspect of the 
claims.

With regard to the issues of entitlement to service 
connection, the RO sent the Veteran a letter in October 2004 
informing him of the information and evidence necessary to 
support his claims.  The October 2004 letter also advised the 
Veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include service records, 
Social Security Administration (SSA) records, and records 
from VA and other Government agencies; that he must provide 
enough information about the records to allow VA to request 
them; and that it was his responsibility to make sure VA 
received the records.

The RO has not specifically advised the Veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  However, the 
Board's action herein denies service connection for all 
claimed disabilities, so no degree of disability or effective 
date will result from the Board's action. 
 
Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  

The record indicates that the Veteran is receiving Social 
Security Administration (SSA) disability benefits.  VA's duty 
to assist applies to SSA records if they are relevant, as 
shown where either (1) there is an SSA decision pertaining to 
a medical condition related to the one for which the Veteran 
is seeking service connection or (2) there are specific 
allegations "giv[ing] rise to a reasonable belief" that the 
SSA records may pertain to the claimed disability.  See Golz 
v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the 
Veteran has not asserted that the SSA records are pertinent 
to the present appeal.  Moreover, the main issue on appeal 
concerns whether the Veteran was exposed to Agent Orange 
during his active service.  The SSA records would not be 
pertinent with regard to this issue, and the Veteran's 
complete service records, as indicated, are presently 
associated with the claims file.  

Accordingly, the Board finds that there are no further VA or 
non-VA medical providers having additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See id.

The Veteran was not afforded a VA examination in connection 
with his claims.  A VA examination is required where the 
record includes (1) competent evidence of a current 
disability or continuous symptoms since service; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service; and (4) lack of 
sufficient competent evidence upon which the Board can decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  A VA examination is not warranted here, however, 
because the competent evidence does not demonstrate that the 
Veteran had in-service Agent Orange exposure or, otherwise, 
that a claimed disability may be associated with his service.  
Although the Veteran asserts such, his conclusory statements 
in this regard are not, as explained in detail below, 
sufficient to warrant a VA examination.  See, e.g., Waters v. 
Shinseki, --- F.3d ----, 2010 WL 1302954, 4 (Fed. Cir. 2010); 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  
The Board accordingly finds no reason to remand for a VA 
examination.  

Finally, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge in which he presented 
oral argument in support of his claims.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claims, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  

II.  Analysis

A.  Petition to Reopen

The Veteran's original claims of service connection for type 
2 diabetes mellitus and a cardiovascular disorder were denied 
in a June 1989 rating decision.  It was determined that 
neither a cardiovascular disorder nor type 2 diabetes 
mellitus was shown to have been incurred or aggravated by 
service or to have been showing within a presumptive period 
following discharge.  The Veteran was notified of this 
decision by a July 1989 letter, but he did not submit a 
Notice of Disagreement (NOD).  

Because the Veteran did not appeal the June 1989 RO rating 
decision, it became final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
Veteran filed the instant petition to reopen the claims of 
service connection for a cardiovascular disorder and type 2 
diabetes mellitus in October 2004.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Except as otherwise provided, if at any time following 
issuance of a decision VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided a prior claim, VA will reconsider the claim.  
See 38 C.F.R. 3.156(c).

The evidence associated with the claims file since the June 
1989 rating decision includes copies of the Veteran's service 
personnel record.  Accordingly, under the provisions of 
38 C.F.R. § 3.156(c), the claims must be reconsidered, rather 
than reopened.  Therefore, the claims are considered to have 
been pending since the time of the original claim of service 
connection was received (or the date entitlement arose, 
whichever is later), and an analysis of whether new and 
material evidence has been received is unnecessary.  See id.  

The Veteran's appeal to this extent is allowed.

B.  Entitlement to Service Connection

The Veteran is contending that service connection is 
warranted for type 2 diabetes mellitus, a cardiovascular 
disorder, peripheral neuropathy, retinopathy, anemia, and a 
kidney disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
presumptive basis for a disability resulting from exposure to 
an herbicide agent such as Agent Orange.  The Secretary of 
Veterans Affairs (Secretary) has determined that there is a 
presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  

Finally, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
(During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.)

Pursuant to the provisions of 38 C.F.R. § 3.310(a), service 
connection is warranted not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  To prevail on the issue of secondary 
service causation, the record must show (1) evidence of a 
current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson, 581 F.3d at 1316; 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 312 Fed. Appx. 336, 339 
(Fed. Cir. 2009) (nonprecedential).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Presumptive Service Connection

The Veteran is currently diagnosed with type 2 diabetes 
mellitus and peripheral  neuropathy of the bilateral lower 
extremities.  

With regard to the type 2 diabetes mellitus, the post-service 
treatment records include VA laboratory testing results from 
July 1984 showing glucose of 116 mg/dL, which was indicated 
as "high."  Then, an April 1989 VA discharge summary shows 
that the Veteran was diagnosed with hyperglycemia.  VA 
treatment records from October 1991 indicate new-onset type 2 
diabetes mellitus.  

With regard to peripheral neuropathy, a November 1992 VA 
electromyograph (EMG) revealed a moderate degree of chronic 
sensorimotor axonal polyneuropathy of the bilateral lower 
extremities with coexisting lumbosacral radiculopathy.   

In a March 2007 letter, the Veteran's VA primary care 
physician wrote that the Veteran served in Korea from 1966 to 
1967, and he was likely exposed to Agent Orange during this 
time.  Among the conditions that are recognized as being 
related to Agent Orange are type 2 diabetes mellitus, and 
acute and subacute transient peripheral neuropathy.  
Therefore, according to the VA physician, these conditions 
are more likely than not related to Agent Orange exposure 
during the Veteran's active service.  

In a March 2007 outpatient treatment note, this same VA 
physician noted that the Veteran felt he was exposed to Agent 
Orange during service.  Therefore, the physician wrote the 
letter in support of the Veteran's present claim.  

In short, the evidence of record includes a current diagnosis 
of type 2 diabetes mellitus and peripheral neuropathy due to 
claimed in-service Agent Orange exposure.  Service connection 
as presumptively due to Agent Orange exposure, however, must 
be denied because the evidence does not show that the Veteran 
actually had in-service Agent Orange exposure.  

The Veteran's service records show that he served in the 
Republic of Korea from October 1966 to November 1967.  He was 
assigned to Company B, 7th Medical Battalion, 7th Infantry 
Division, as an ambulance driver and medical aidman.  
According to the Department of Defense, Agent Orange is 
documented to have been used on the Demilitarized Zone (DMZ) 
in Korea during the period April 1968 to July 1969.  Among 
the units exposed during that period were the 3rd Brigade of 
the 7th Infantry Division.  As the Veteran was in Korea prior 
to the documented period of Agent Orange use from April 1968 
to July 1969, he is not shown to have been exposed to Agent 
Orange.  Moreover, he was not assigned to a unit of the 7th 
Infantry Division operating along the DMZ.  Accordingly, 
service connection for type 2 diabetes mellitus and 
peripheral neuropathy as presumptively due to Agent Orange 
exposure is not warranted. 

Direct Service Connection

The medical evidence also does not establish that the Veteran 
has diabetes, a cardiovascular disorder, peripheral 
neuropathy, retinopathy, anemia, or a kidney disorder, that 
had its onset during his active service.  

First, the Veteran does not contend that he had symptoms of 
diabetes or peripheral neuropathy during service.  In fact, 
during his July 2009 Board hearing, he specifically testified 
that he was unaware of such symptoms during service.  
Consistent with the Veteran's assertions, the STR shows no 
complaints, findings, or diagnosis related to these 
disorders.  With regard to diabetes, the STR contains three 
urinalysis results from October 1967 that were negative for 
albumin and sugar.  Also, a November 1967 fasting blood sugar 
was 90 mg%.  

Moreover, during his March 1968 separation examination, the 
Veteran denied a history of eye trouble, pain or pressure in 
chest, palpitation or pounding heart, high or low blood 
pressure, cramps in legs, frequent or painful urination, 
kidney stone or blood in urine; sugar or albumin in urine; 
and neuritis.  (He endorsed a history of knee problems, which 
was diagnosed as bilateral chondromalacia.).  Plus, physical 
examination of the eyes, chest, heart, vascular system, 
genitourinary system, and lower extremities was "normal."  
Urinalysis was negative for albumin and sugar.  Because the 
March 1968 separation examination shows that the Veteran 
specifically denied pertinent symptoms and complaints, it 
constitutes substantive negative evidence weighing against 
his claims.  See, e.g., Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) ("[n]egative evidence, actual evidence 
which weighs against a party, must not be equated with the 
absence of substantive evidence.) (superseded by statute on 
other grounds).

Also weighing against the Veteran's claim of direct service 
connection is the approximately fourteen years between his 
1968 service discharge and the first post-service indication 
of diabetes, as shown by the July 1984 laboratory test 
results indicating "high" glucose and the later clinical 
diagnosis in 1991.  The Veteran was then diagnosed with 
hypertension in August 1987, and he was subsequently 
diagnosed with coronary artery disease.  A September 2004 
physician's letter indicates that the Veteran was diagnosed 
with diabetic retinopathy, a cardiovascular disorder 
manifested as status post coronary artery bypass graft, and a 
renal disorder characterized as proteinuria.  He has also 
been diagnosed with anemia.  

This passage of so many years between the Veteran's service 
discharge and the diagnosis of his disorders is evidence 
weighing against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Moreover, the record contains no evidence establishing that a 
claimed disability was in fact incurred during his service.  
See Velez v. West, 11 Vet. App. 148, 152 (1998).  

In fact, a VA ophthalmologist wrote in July 2009 that a 
review of the Veteran's STR from 1966 and 1967 showed no 
evidence demonstrating a connection with his present ocular 
conditions, which consisted of moderate non-proliferative 
diabetic retinopathy, mild hypertensive retinopathy, and mild 
nuclear sclerosis.  The Board recognizes that the 
ophthalmologist's July 2009 letter includes introductory 
boilerplate language declaring that the Veteran's "eyes" 
are "more likely than not" or "at least as likely as not" 
related to his service.  The ophthalmologist's handwritten 
note, however, makes clear that he was not endorsing this 
boilerplate language.  

The Board also recognizes that the Veteran's VA primary care 
provider wrote in a March 2007 letter that the Veteran's 
diabetes and neuropathy are likely related to his service.  
The opinion, however, only addresses the likely relation of 
these disorders to Agent Orange exposure.  The VA physician 
did not otherwise offer an opinion indicating that either the 
Veteran's diabetes or neuropathy had its onset during the 
Veteran's active service.  The VA physician also wrote a 
March 2007 opinion regarding the Veteran's diabetic 
retinopathy, a cardiovascular disorder, and proteinuria.  
This opinion, however, is likewise limited to establishing 
that the disorders are secondary to diabetes.  Accordingly, 
the March 2007 VA letter is not pertinent to the issue of 
whether direct service connection is warranted.  

During his July 2009 Board hearing, the Veteran expressed his 
opinion that to the best of his knowledge the disorders 
started during his service, but were not diagnosed until 
after service.  The Board does not doubt the sincerity of the 
Veteran's opinion, but his own in-service assertions, along 
with the medical evidence, weighs against his opinion.  As 
indicated, the Veteran testified during his hearing that he 
was not aware of any symptoms during service.  Moreover, he 
has not identified a contemporaneous medical opinion 
establishing that any claimed disorder had its onset during 
service, and the record contains no contemporaneous 
descriptions supporting a later medical professional's 
diagnosis or etiology opinion.  Finally, the Veteran has not 
been shown to have any medical training.  Although his DD 214 
lists his military occupational specialty (MOS) as Medical 
Specialist and Medical Assistant, he testified during his 
Board hearing that he had no medical knowledge.  In other 
words, his opinion is a lay observation.  The question of 
whether any of the Veteran's claimed disorders had its onset 
in service, however, is not capable of lay observation and is 
not otherwise the type of medical question for which lay 
evidence is competent evidence.  Accordingly, the Veteran's 
lay statements are outweighed by the medical evidence of 
record.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 
at 1376-77.

For these reasons, the weight of the competent evidence is 
against the Veteran's claims of direct service connection.  

Secondary Service Connection

The Veteran is also contending that service connection is 
warranted for a cardiovascular disorder, peripheral 
neuropathy, retinopathy, anemia, and a kidney disorder, as 
secondary to type 2 diabetes mellitus.  Where service 
connection for a primary disability has been denied, however, 
a veteran cannot establish entitlement to service connection, 
pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  
As the Board's decision above denies service connection for 
diabetes, there is no legal basis for granting service 
connection for these disorders as secondary to diabetes.  

For this reason, the Board must deny the claims of service 
connection for a cardiovascular disorder, peripheral 
neuropathy, retinopathy, anemia, and a kidney disorder, 
claimed as secondary to type 2 diabetes mellitus, as without 
legal merit.  

As a final matter, the Board points out that on October 13, 
2009, in accordance with authority provided in 38 U.S.C. § 
1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions, 
including ischemic heart disease.  As required by 38 U.S.C. 
1116, the Department of Veterans Affairs (VA) will be issuing 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
those diseases.  The regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  

The Board finds that this stay does not apply in the present 
claim.  The medical evidence establishes that the Veteran 
has, in fact, been diagnosed with ischemic heart disease 
manifested by coronary artery disease, status post coronary 
artery bypass graft.  As explained above, however, he was not 
exposed to an herbicide such as Agent Orange during service.  
The Board reiterates that the stay only applies to claims 
that potentially may be granted based on the planned new 
presumptions.  Because the Veteran was not exposed to an 
herbicide during service, his claim of service connection for 
a cardiovascular disorder manifested by ischemic heart 
disease could not be granted even under the planned new 
presumptions.  Accordingly, the stay does not apply to this 
claim.  

In conclusion, the preponderance of the evidence is against 
the claims of service connection for type 2 diabetes 
mellitus, a cardiovascular disorder, retinopathy, anemia, and 
a kidney disorder.  Therefore, the claims must be denied.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

The request to reconsider the previously denied the claim of 
service connection for type 2 diabetes mellitus on a de novo 
basis is granted.

The request to reconsider the previously denied the claim of 
service connection for a cardiovascular disorder, on a de 
novo basis is granted.

Service connection for type 2 diabetes mellitus is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for peripheral neuropathy is denied.

Service connection for retinopathy is denied.

Service connection for anemia is denied.

Service connection for a kidney disorder is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


